1                                                                   The Honorable Marsha J. Pechman

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON,
                                        AT SEATTLE
8
      PHILADELPHIA INDEMNITY
9     INSURANCE COMPANY,                                    Cause No. 2:18-cv 00664 MJP

10                                   Plaintiff,             SECOND STIPULATED MOTION AND
                                                            ORDER EXTENDING STAY FOR
11            vs.                                           ADDITIONAL 30 DAYS

12                                                          Noted for Hearing: October 5, 2018
      SEATTLE DRUG AND NARCOTIC
13    CENTER, INC.; ASPEN INSURANCE U.K.
      LIMITED; and M.H., as guardian for her
14    minor daughter, J.M.A.

15                                   Defendants.

16

17                             STIPULATION AND AGREED MOTION

18          Pursuant to LCR 7(d)(1), LCR 10(g) and the Court’s Order of September 5, 2018 (Dkt.

19   No. 36), Plaintiff Philadelphia Indemnity Insurance Company (“Philadelphia”) and Defendants

20   Seattle Drug and Narcotic Center, Inc. (“SeaDruNar”) and Aspen Insurance U.K. Limited

21   (“Aspen”) (collectively, the “Parties”), by and through their undersigned counsel, hereby move

22   on an agreed basis for an order extending the stay in this matter for at least thirty (30) days while

23   settlement is finalized in the matter of M.H., as guardian for her minor daughter, J.M.A. v.

      STIPULATED MOTION AND ORDER EXTENDING STAY FOR
      ADDITIONAL 30 DAYS – 1
      CAUSE NO. 2:18-cv 00664 MJP
1    SEADRUNAR, Inc., King County Superior Court Cause No. 17-2-25848-2SEA (“Underlying

2    Lawsuit”) and move further that any corresponding deadlines in this matter be recalculated

3    accordingly.

4    In support of this Stipulated Motion, the Parties jointly provide the following status report:

5           1.      A settlement has been reached in the Underlying Lawsuit. The settlement must

6                   be reviewed and approved by a settlement guardian ad litem and then the

7                   underlying court, before it is final. A guardian ad litem has been appointed, but

8                   the guardian ad litem has not yet issued a report and the court has not yet made a

9                   ruling regarding the settlement.

10          2.      The Court entered a 30 day stay on September 5, 2018 to allow for the settlement

11                  to be approved and finalized. (Dkt. No. 36)

12          3.      The Parties request a further 30 day extension of the stay because the underlying

13                  settlement has not been approved or finalized as of this time.

14          4.      If it appears the Underlying Lawsuit will not conclude before the 30th day after

15                  the stay is extended, then the Parties agree to provide a joint status report to the

16                  Court regarding whether they believe it would be appropriate to move forward or

17                  to stay this action for an additional period.

18          DATED this 5th day of October, 2018.
                                                        LANE POWELL
19    SOHA & LANG, P.S.
                                                        By:    David Schoeggl [per authorization]
20                                                        David Schoeggl, WSBA # 13638
                                                          David W. Howenstine, WSBA # 41216
21                                                        1420 Fifth Avenue, Suite 4200
                                                          Seattle, WA 98101
22                                                        Attorneys for Defendants Aspen Insurance
                                                          U.K. Limited and Seattle Drug and
23                                                        Narcotic Center, Inc.

      STIPULATED MOTION AND ORDER EXTENDING STAY FOR
      ADDITIONAL 30 DAYS – 2
      CAUSE NO. 2:18-cv 00664 MJP
1
     By:    /s/Paul Rosner
2      Paul M. Rosner, WSBA # 37146
       Jennifer P. Dinning, WSBA # 38236
3      Sarah E. Davenport, WSBA # 45269
       Soha & Lang, P.S.
4      1325 Fourth Avenue, Suite 2000
       Seattle, WA 98101-2570
5      Attorneys for Plaintiff Philadelphia
       Indemnity Insurance Company
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION AND ORDER EXTENDING STAY FOR
     ADDITIONAL 30 DAYS – 3
     CAUSE NO. 2:18-cv 00664 MJP
1                                                  ORDER

2           THIS MATTER came before the Court on the Parties’ Stipulated Motion Extending Stay

3    for Additional 30 Days. The Court, having considered the Motion, the files and records herein,

4    the nature of the Motion, and being fully informed, finds that an extension of the stay in this

5    matter for thirty (30) days is appropriate.

6           As such, the Court GRANTS the Stipulated Motion Extending Stay for Additional 30

7    Days as follows:

8           1.      This matter is stayed for an additional 30 days;

9           2.      If it appears the Underlying Lawsuit will not conclude before the 30th day after

10                  the extension of the stay, then the Parties will submit a joint status report to the

11                  Court within 30 days from the date of entry of this order regarding whether this

12                  litigation should move forward or whether the stay should be continued;

13          3.      Upon expiration of the stay, the Court will issue an amended case schedule

14                  extending all deadlines by 60 days; and

15          4.      Any of the Parties may move to lift the stay prior to its expiration.

16          DATED this __9th___ day of __October__, 2018

17



                                                           A
18

19
                                                           The Honorable Marsha J. Pechman
20
                                                           United States Senior District Court Judge
21

22

23

      STIPULATED MOTION AND ORDER EXTENDING STAY FOR
      ADDITIONAL 30 DAYS – 4
      CAUSE NO. 2:18-cv 00664 MJP
1    Submitted by:                            Approved as to Form
                                              Noticed of Presentation Waived:
2
     SOHA & LANG, P.S.                        LANE POWELL
3

4    By     /s/Paul Rosner                    By:    David Schoeggl [per authorization]
       Paul M. Rosner, WSBA # 37146             David Schoeggl, WSBA # 13638
5      Jennifer P. Dinning, WSBA # 38236        David W. Howenstine, WSBA # 41216
       Sarah E. Davenport, WSBA # 45269         1420 Fifth Avenue, Suite 4200
6      Soha & Lang, P.S.                        Seattle, WA 98101
       1325 Fourth Avenue, Suite 2000           Attorneys for Defendants Aspen Insurance
7      Seattle, WA 98101-2570                   U.K. Limited and Seattle Drug and
       Attorneys for Plaintiff Philadelphia     Narcotic Center, Inc.
8      Indemnity Insurance Company

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     STIPULATED MOTION AND ORDER EXTENDING STAY FOR
     ADDITIONAL 30 DAYS – 5
     CAUSE NO. 2:18-cv 00664 MJP
